          Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 1 of 15



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 ROSALIND BELLIN, on behalf of herself and all :
 others similarly situated,                                      :
                                                                 :   OPINION AND ORDER
                                          Plaintiff,             :   GRANTING MOTION TO
                                                                 :   DISMISS
              -against-                                          :
                                                                 :   19 Civ. 5694 (AKH)
 HOWARD A. ZUCKER, M.D., J.D., in his official :
 capacity as Commissioner, New State Department :
 of Health, and ELDERSERVE HEALTH, INC.                          :
 d.b.a. RIVERSPRING AT HOME.,                                    :
                                                                 :
                                          Defendants.            :
 --------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Rosalind Bellin, a Medicaid recipient, brings a putative class action alleging that

new applicants for Medicaid-funded personal care services in New York are unlawfully denied

certain appeal rights. Defendants move to dismiss pursuant to Rules 12(b)(1) and 12(b)(6). For

the reasons that follow, Defendants’ motions to dismiss for failure to state a claim are granted.

                                             BACKGROUND

                 The New York State Department of Health, led by its Commissioner, Defendant

Howard Zucker, M.D., J.D. (“Zucker”), administers Medicaid in New York. See N.Y. Soc. Serv.

Law § 363-a(1) (designating Department of Health as agency responsible for supervising the

administration of Medicaid in New York). Through Medicaid, New York offers in-home

personal care services. Personal care services include assistance with nutritional and

environmental support functions like light cleaning and essential errands, as well as personal care

functions like grooming, toileting, and feeding. 18 N.Y.C.R.R. § 505.14.




                                                       1
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 2 of 15



                 Obtaining Medicaid-funded personal care services in New York is a three-step

process. First, an individual must enroll in Medicaid generally. Local social services districts

determine eligibility for Medicaid. Second, the individual must consult a Conflict-Free

Evaluation and Enrollment Center to determine eligibility for personal care services. New York

contracts with non-party Maximus, Inc. (“Maximus”) to carry out this step. Third, after

Maximus determines that an individual is eligible, the individual begins applying to one or more

managed long-term care (“MLTC”) plans. The MLTC determines how much service an

applicant or enrollee will receive, provides notice of decisions, processes grievances and appeals,

and provides care. For purposes of the federal statutes and regulations, MLTCs are considered

managed care organizations (“MCOs”). Defendant ElderServe Health, Inc. d.b.a. RiverSpring at

Home (“RiverSpring”) is an MLTC under contract with the state to carry out in-home personal

care programs.

                 Plaintiff Rosalind Bellin is an 80-year-old woman who suffers from numerous

illnesses that limit her ability to perform activities of daily living. Maximus determined she was

eligible to receive in-home personal care through an MLTC plan. In April 2019, a nurse from

RiverSpring evaluated Bellin to determine how many hours of personal care services she would

receive. Following the evaluation, RiverSpring authorized personal care services to Bellin for

eight hours per day, seven days per week.

                 Because Bellin and her family believed that eight hours per day would be

insufficient, Bellin’s attorney requested an appeal of that determination. RiverSpring said Bellin

could not appeal because she was not yet enrolled with RiverSpring. On June 3, 2019, after

Bellin enrolled, her attorney again requested an appeal. RiverSpring responded that Bellin still

did not have a right to appeal the initial determination. Instead, it treated her request for an



                                                  2
           Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 3 of 15



appeal as a request for additional hours. RiverSpring performed a second evaluation and

determined that Bellin did not need additional hours because her condition had not changed.

                  Plaintiff filed this putative class action on June 18, 2019, alleging “a due process

gap—an unlawful failure to afford statutory and constitutionally protected appeal rights to

certain new applicants for Medicaid-funded services.” Compl. ¶ 1. She seeks to represent a

class defined as “[a]ll current and future New York State Medicaid recipients who have applied

or will apply for Medicaid-funded personal care services from MLTCs that have contracts with

Zucker.” Compl. ¶ 67. There is also a subclass defined as “[a]ll current and future New York

State Medicaid recipients who have applied or will apply for Medicaid-funded personal care

services from RiverSpring.” Id. Plaintiff brings two causes of action arising under 42 U.S.C. §

1983. The first alleges that both Defendants violate 42 U.S.C. §§ 1396a(a)(3), 1396a(a)(8),

1396u-2(a)(5)(A), 1396u-2(a)(5)(B)(iii), 1396u-2(b)(4) and 42 C.F.R. §§ 438.10(g)(2)(xi),

438.402(a), (c), 438.404(a), (b), (c), 438.406, 438.408. Plaintiff further alleges in the first cause

of action that Zucker violates 42 U.S.C. § 1396u-2(b)(1) and 42 C.F.R. §§ 438.210(c). The

second cause of action alleges a violation of the Fourteenth Amendment. Plaintiff seeks

injunctive and declaratory relief, including an order directing Defendants to provide notice of the

right to appeal initial determinations by MLTCs and directing Defendants to process appeals of

initial determinations.

                  Approximately one month after the complaint was filed, RiverSpring approved

24-hour in-home personal care for Bellin. 1 RiverSpring authorized the increased hours because




1
  Defendants revealed Bellin’s updated care status in documentation supporting their motions to dismiss. “In
resolving a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a district court . . . may
refer to evidence outside the pleadings.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000).

                                                            3
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 4 of 15



Bellin’s condition changed. She has been receiving 24/7 in-home personal care from

RiverSpring since July 23, 2019.

               Defendants each moved to dismiss for lack of subject matter jurisdiction and for

failure to state a claim. I held oral argument on Defendants’ motions on March 4, 2020,

following which I permitted the parties to file brief supplemental letters addressing the issues

discussed at oral argument.

                                           DISCUSSION

               “A case is properly dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Plaintiff bears the burden of

proving by a preponderance of the evidence that subject matter jurisdiction exists. Id. On a

motion to dismiss under Rule 12(b)(6), I “consider the legal sufficiency of the complaint, taking

its factual allegations to be true and drawing all reasonable inferences in the plaintiff’s favor.”

Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). I address the question of subject matter

jurisdiction first. See Davis v. Kosinsky, 217 F. Supp. 3d 706, 707 (S.D.N.Y. 2016) (“When

presented with motions under both Federal Rule of Civil Procedure 12(b)(1) to dismiss for lack

of subject matter jurisdiction and Rule 12(b)(6) to dismiss for failure to state a claim upon which

relief can be granted, the first issue is whether the Court has the subject matter jurisdiction

necessary to consider the merits of the action.”).

  I.   Plaintiff Has Standing

                “A case is moot, and accordingly the federal courts have no jurisdiction over the

litigation, when ‘the parties lack a legally cognizable interest in the outcome.’” Fox v. Bd. of

Trustees of State Univ. of N.Y., 42 F.3d 135, 140 (2d Cir. 1994) (quoting Cty. of Los Angeles v.



                                                  4
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 5 of 15



Davis, 440 U.S. 625, 631 (1979)). “If an intervening circumstance deprives the plaintiff of a

‘personal stake in the outcome of the lawsuit,’ at any point during litigation, the action can no

longer proceed and must be dismissed as moot.” Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 72 (2013) (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477-78 (1990)); see also

Comer v. Cisneros, 37 F.3d 775, 798 (2d Cir. 1994) (In a class action, “if the claims of the

named plaintiffs become moot prior to class certification, the entire action becomes moot.”).

               Plaintiff concedes that she has been receiving 24/7 in-home personal care from

RiverSpring since July 2019, the month after the complaint was filed. Defendants argue her

claim is now moot, divesting the Court of subject matter jurisdiction, because she is receiving the

full scope of services she would have sought through an appeal.

               I hold that Plaintiff’s case satisfies the inherently transitory exception to the

mootness doctrine. “Under that exception, a case will not be moot, even if the controversy as to

the named plaintiffs has been resolved, if: (1) it is uncertain that a claim will remain live for any

individual who could be named as a plaintiff long enough for a court to certify the class; and (2)

there will be a constant class of persons suffering the deprivation complained of in the

complaint.” Salazar v. King, 822 F.3d 61, 73 (2d Cir. 2016) (internal quotation marks omitted).

Satisfaction of the inherently transitory exception “allows . . . claims to ‘relate back’ to the time

of the filing of the complaint with class allegations.” Id.

               Under federal regulations, if a Medicaid enrollee requests additional services, an

MCO must reach a decision within 14 days, or if the circumstances merit an extension, within 28

days. 42 C.F.R. § 438.210(d)(1). Thus, another plaintiff seeking to challenge the inability to

appeal an initial determination regarding personal care services is likely to experience the same

conditions as Bellin: Because the individual cannot appeal the initial determination, he or she



                                                  5
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 6 of 15



will go ahead and enroll with an MLTC offering suboptimal hours, then request more hours, and

receive a decision within 28 days. If, as with Bellin, a subsequent determination is favorable, the

claim becomes moot before a class can be certified. The fact that MLTCs are constantly

reevaluating the level of care they offer means that it is difficult to maintain standing to

challenge the procedure for initial determinations.

                Courts have applied the inherently transitory exception where the government

processes claims faster than courts can certify a class challenging procedural lapses. For

example, in Salazar v. King, former students who said they were eligible for discharge of their

student loans brought a putative class action alleging the Department of Education unlawfully

failed to suspend collection of their loans and failed to notify them of their potential eligibility

for discharge. 822 F.3d at 64. Before a class was certified, the named plaintiffs’ loans were

discharged. Id. at 69-70. The Second Circuit found that the inherently transitory exception

applied because of the large number of potential class members and because the Department of

Education processed discharge applications quickly—in the case of the named plaintiffs, within

six months. Id. at 73-75; see also Robidoux v. Celani, 987 F.2d 931, 938-39 (2d Cir. 1993) (“In

the present case, Appellants’ claims are inherently transitory since the [Vermont Department of

Social Welfare] will almost always be able to process a delayed application before a plaintiff can

obtain relief through litigation.”).

                Defendant Zucker argues that the inherently transitory exception applies only

where a plaintiff has already moved for class certification. Indeed, in Jobie O. v. Spitzer, the

Court noted that the inherently transitory exception “ordinarily applies where the named

plaintiff’s claims become moot after the named plaintiff moves for class certification

but before the class is certified—not where a motion for class certification had yet to be filed due



                                                   6
            Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 7 of 15



to the plaintiff's delay.” 03 Civ. 8331, 2007 WL 4302921, at *7 (S.D.N.Y. Dec. 5, 2007).

However, this is not an absolute requirement. Though the Court in Jobie O. declined to apply

the inherently transitory exception because the named plaintiff’s claims became moot prior to

class certification, the Court relied on the “specific facts and circumstances” of the action,

including the fact that the plaintiff waited two years to bring a motion for class certification. Id.

at *13-14. The Court also noted that courts apply the inherently transitory exception prior to a

motion for class certification in “the rare case where the injury is so transitory that the plaintiff

might not even have an opportunity to move for class certification.” Id. at *7. Such is the case

here, where an MLTC will act on a new enrollee’s request for additional services within at most

28 days.

                Because Plaintiff’s claim meets the inherently transitory exception, this Court has

subject matter jurisdiction notwithstanding Plaintiff’s receipt of the level of care she originally

sought. Thus, I turn next to the merits.

 II.    Plaintiff Does Not Have a Statutory Right to Appeal an Initial Authorization of

        Personal Care Hours

                In her first claim, Plaintiff alleges that Defendants are violating various statutes

and regulations by refusing to provide her with an opportunity to appeal an MLTC’s initial

determination of the number of personal care hours she will receive. The problem is that nothing

in these statutes or regulations requires Defendants to provide potential enrollees with the

opportunity to appeal initial determinations regarding their level of in-home personal care

services.

                Many of the statutes cited in Plaintiff’s complaint establish appeal rights for

enrollees, not potential enrollees who are seeking an initial determination of the services for



                                                   7
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 8 of 15



which they are eligible. An “enrollee” is “a Medicaid beneficiary who is currently enrolled in an

MCO . . . entity in a given managed care program.” 42 C.F.R. § 438.2. When RiverSpring made

an initial determination of the amount of personal care Plaintiff needed, she was not yet an

enrollee. Thus, the statutes and regulations concerning a right to appeal did not apply. For

example:

           •   “Each medicaid managed care organization shall establish an internal grievance

               procedure under which an enrollee who is eligible for medical assistance under

               the State plan under this subchapter, or a provider on behalf of such an enrollee,

               may challenge the denial of coverage of or payment for such assistance.” 42

               U.S.C. § 1396u-2(b)(4) (emphasis added).

           •   “Each MCO, PIHP, and PAHP must have a grievance and appeal system in place

               for enrollees.” 42 C.F.R. § 438.402(c) (emphasis added).

           •   “The MCO, PIHP, or PAHP must give enrollees timely and adequate notice of an

               adverse benefit determination.” 42 C.F.R. § 438.404(a). “The notice must

               explain . . . [t]he enrollee’s right to request an appeal of the MCO’s, PIHP’s, or

               PAHP’s adverse benefit determination.” 42 C.F.R. § 438.404(b)(3) (emphasis

               added).

               Other provisions afford appellate rights to those whose requests for services are

denied, suspended, terminated, reduced, or not acted upon. For example, “A State plan for

medical assistance must . . . provide for granting an opportunity for a fair hearing before the

State agency to any individual whose claim for medical assistance under the plan is denied or is

not acted upon with reasonable promptness.” 42 U.S.C. § 1396a(a)(3) (emphasis added).




                                                 8
          Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 9 of 15



Plaintiff’s claim for personal care services was not denied; 2 rather, she was offered services at a

level that was below what she believed she needed. Put simply, the language that Plaintiff relies

on for her purported right to appeal an initial determination does not apply to her situation.

                  Seemingly conceding that none of the relevant provisions afford appeal or fair

hearing rights to a potential enrollee who is offered service below the level he or she deems

necessary, Plaintiff argues that once she enrolled with RiverSpring, RiverSpring was required to

give her the opportunity to appeal the pre-enrollment decision regarding her personal care hours.

According to Plaintiff, RiverSpring’s pre-enrollment decision to authorize eight hours of care per

day was an “adverse benefit determination” because RiverSpring knew Bellin wanted 24-hour

care and only authorized eight hours. 3 Plaintiff argues that once she became a RiverSpring

“enrollee,” she should have been given notice of her right to appeal adverse benefit

determinations, including those that happened prior to enrollment. See 42 C.F.R. § 438.404(a)

(“The MCO, PIHP, or PAHP must give enrollees timely and adequate notice of an adverse

benefit determination in writing.”); 42 C.F.R. § 438.404(b)(1) (“The notice must explain . . . the

adverse benefit determination the MCO, PIHP, or PAHP has made or intends to make.”); 42

C.F.R. § 438.404(b)(3) (“The notice must explain . . . [t]he enrollee’s right to request an appeal

of the MCO’s, PIHP’s, or PAHP’s adverse benefit determination . . . .”). Under Plaintiff’s

reading, once an individual enrolls with an MLTC, the rights afforded to enrollees extend to the

MLTC’s pre-enrollment decisions.




2
  Plaintiff concedes that the Medicaid application does not involve a request for a specific number of hours.
3
  An “adverse benefit determination” can include “[t]he denial or limited authorization of a requested service,
including determinations based on the type or level of service, requirements for medical necessity, appropriateness,
setting, or effectiveness of a covered benefit.” 42 C.F.R. § 438.400(b)(1). The definition of “adverse benefit
determination” does not contain any language limiting its application to enrollees.

                                                          9
        Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 10 of 15



               Plaintiff does not cite to any authority interpreting 42 C.F.R. § 438.404 in this

manner, and this Court has not located any authority in any jurisdiction applying 42 C.F.R. §

438.404 to a pre-enrollment decision. Plaintiff’s reading runs counter to the language and logic

of the regulations. It would require an MCO, once an individual enrolls, to retroactively give

that individual notice and appeals going back indefinitely to any pre-enrollment determination.

This is inconsistent with the regulation’s requirement that an MCO give notice of an adverse

benefit determination and the right to appeal within a fairly short timeframe. For “standard

service authorization decisions that deny or limit services,” the notice must be mailed within 14

days. 42 C.F.R. §§ 438.404(c)(3), 438.210(d)(1). If Plaintiff were correct, it would be

impossible for an MLTC to meet this deadline if an individual enrolled in the plan more than 14

days after the decision at issue. See Kane ex rel. United States v. Healthfirst, Inc., 120 F. Supp.

3d 370, 388 (S.D.N.Y. 2015) (“[I]n the process of statutory interpretation, ‘absurd results are to

be avoided and internal inconsistencies in the statute must be dealt with.’” (quoting Nat. Res.

Def. Council, Inc. v. Muszynski, 268 F.3d 91, 98 (2d Cir. 2001)).

               It is also notable that Plaintiff’s argument relies on 42 C.F.R. § 438.404, the

provision concerning notice. Other provisions, such as 42 C.F.R. §§ 438.402 and 438.406, focus

on the substance of the appeal rights. Plaintiff does not point to anything in those provisions that

supports the existence of appeal rights for pre-enrollment determinations. If the appeal right

Plaintiff seeks existed, it is unlikely that it would be buried in a strained reading of the notice

provision.

               Plaintiff also argues that dismissal of her claim requires the Court to improperly

infer repeal of previously existing appeal rights. A court “will not infer a statutory repeal unless

the later statute expressly contradict[s] the original act or unless such a construction is absolutely



                                                  10
        Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 11 of 15



necessary.” Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 662 (2007).

However, contrary to Plaintiff’s assertion, dismissing Plaintiff’s claim would not require

inferring a repeal of 18 U.S.C. § 1396a(a)(3). That provision states that “[a] State plan for

medical assistance must . . . provide for granting an opportunity for a fair hearing before the

State agency to any individual whose claim for medical assistance under the plan is denied or is

not acted upon with reasonable promptness.” As already discussed above, Plaintiff’s application

for services was not denied. Plaintiff also argues that in the past, New York afforded an

applicant for personal care services the opportunity to appeal the number of hours authorized. It

is not clear that the law as it existed prior to 2012 required such an opportunity. In any event,

Plaintiff acknowledges that a regulatory overhaul took place in 2012, which introduced the three-

stage process for obtaining personal care services. See Compl. ¶ 30. Instead of having a state

body to determine simultaneously the eligibility for personal care services and the extent of

personal care services, Maximus makes the former decision, and a multitude of MLTCs are

available to make the latter decision. There is no implied repeal where one regulatory scheme

directly replaces another.

               Thus, none of the statutes and regulations Plaintiff relies on actually establish the

right she seeks to protect. Under the existing statutory scheme, Defendants are not required to

provide an appeal of an initial determination of potential enrollee’s level of personal care

services. Therefore, Plaintiff’s first claim is dismissed.

III.   Plaintiff Does Not Have a Property Interest in Initial Authorization of a Particular

       Number of Personal Care Hours

               In her second claim, Plaintiff alleges that Defendants’ actions violate the Due

Process Clause of the Fourteenth Amendment. “In adjudicating such a claim, [a court]



                                                 11
        Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 12 of 15



consider[s] two distinct issues: 1) whether plaintiffs possess a liberty or property interest

protected by the Due Process Clause; and, if so, 2) whether existing state procedures are

constitutionally adequate.” Kapps v. Wing, 404 F.3d 105, 112 (2d Cir. 2005). Defendants argue

that Plaintiff does not have a constitutionally protected property interest in a particular level of

Medicaid personal care services. “To have a property interest in a benefit, a person clearly must

have more than an abstract need or desire for it. He must have more than a unilateral expectation

of it. He must, instead, have a legitimate claim of entitlement to it.” Bd. of Regents of State

Colleges v. Roth, 408 U.S. 564, 577 (1972); see also Kapps, 404 F.3d at 113 (“While not all

benefits programs create constitutional property interests, procedural due process protections

ordinarily attach where state or federal law confers an entitlement to benefits.”). In determining

whether the government has created a protected property interest, the Court “must determine

whether the . . . statute or regulation at issue meaningfully channels official discretion by

mandating a defined administrative outcome.” Sealed v. Sealed, 332 F.3d 51, 56 (2d Cir. 2003).

               I hold that as an applicant to RiverSpring, Plaintiff did not have a property interest

in a particular level of care. First, it is important to remember that Plaintiff’s application for

personal care services was not denied, nor were her benefits reduced or terminated. Instead, she

was dissatisfied with the amount of services she was initially offered. The Supreme Court has

not announced a property interest in cases like Plaintiff’s because “[t]he Supreme Court has

repeatedly reserved decision on the question of whether applicants for benefits (in

contradistinction to current recipients of benefits) possess a property interest protected by the

Due Process Clause.” Kapps, 404 F.3d at 115.

               There are a limited number of district court and Second Circuit cases

contemplating an applicant’s constitutionally protected property interest in receipt of benefits.



                                                  12
        Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 13 of 15



Most notably, in Kapps, the Second Circuit held, “Statutory language may so specifically

mandate benefits awards upon demonstration of certain qualifications that an applicant must

fairly be recognized to have a limited property interest entitling him, at least, to process

sufficient to permit a demonstration of eligibility.” 404 F.3d at 116. Kapps is distinguishable

though. Here, the issue is not eligibility; the issue is quantity. Maximus and RiverSpring

determined that Plaintiff was eligible for benefits, and if they had said she was ineligible, there

would have been a process for a fair hearing. See 42 U.S.C. § 1396a(a)(3); 42 C.F.R. §

431.206(c)(2).

                 Furthermore, unlike the criteria for determining eligibility for the benefits at issue

in Kapps, the criteria for determining the amount of personal care services introduce discretion

on the part of the MLTC, choice on the part of the potential Medicaid enrollee, and the

possibility of competition among MLTCs as to the quantity and quality of care each proposes to

offer. Plaintiff does not cite anything in the federal statutes or regulations dictating how a state

should determine the amount of personal care services. The New York regulations leave room

for discretion, stating that the provision of personal care services is “based on an assessment of

the patient’s needs and of the appropriateness and cost-effectiveness of services.” 18

N.Y.C.R.R. § 505.14(a)(1). There is a more specific list of factors for determining eligibility for

continuous personal care services and live-in 24-hour personal care services. See 18 N.Y.C.R.R.

§ 505.14(a)(4) (“Live-in 24-hour personal care services means the provision of care by one

personal care aide for a patient who, because of the patient’s medical condition, needs assistance

during a calendar day with toileting, walking, transferring, turning and positioning, or feeding

and whose need for assistance is sufficiently infrequent that a live-in 24-hour personal care aide

would be likely to obtain, on a regular basis, five hours daily of uninterrupted sleep during the



                                                   13
        Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 14 of 15



aide’s eight hour period of sleep.”). Still, even those standards require medical judgment and

administrative decision making. Additionally, the regulations and agency guidance describe

when 24-hour care may be authorized; they do not state that it must be offered.

               In Kapps, by contrast, “all of the factors considered by the state in assessing

individual . . . eligibility [were] objective,” leaving administrators with “no discretionary

control.” 404 F.3d at 114. Specifically, eligibility was based on income or receipt of other

benefits, while the amount of benefits was based on a points matrix. Id. at 110. The relevant

regulations also contained language mandating benefits to those eligible. Id. at 114. In

Alexander v. Azar, the other case cited by Plaintiff, eligibility determinations were cabined by an

algorithm whose inputs were all answers to yes or no questions. 370 F. Supp. 3d 302, 317 (D.

Conn. 2019). Plaintiffs allege no such scheme to channel discretion in MLTCs’ personal care

determinations, nor do they point to any language mandating an outcome. Thus, even if an

applicant can have a constitutionally protected property interest in a quantity of government

benefits, Plaintiff does not sufficiently allege that she has such a property interest because the

scheme for awarding personal care services does not cabin discretion in a way that mandates a

particular outcome.

                                          CONCLUSION

               Defendants’ motions to dismiss are denied insofar as they assert lack of subject

matter jurisdiction. Plaintiff has standing to sue under the inherently transitory exception to the

mootness doctrine. Defendants’ motions to dismiss for failure to state a claim are granted

because Plaintiff does not have a statutory right to the type of appeal she seeks and does not have

a constitutionally protected property interest in greater personal care services. Thus, the




                                                 14
         Case 1:19-cv-05694-AKH Document 64 Filed 04/30/20 Page 15 of 15



complaint is dismissed in full. The Clerk is directed to close the open motions (ECF Nos. 35,

38), enter judgment for Defendants, and close the case.

              SO ORDERED.

Dated:        New York, New York                     /s/ Alvin K. Hellerstein__________
              April 30, 2020                        ALVIN K. HELLERSTEIN
                                                    United States District Judge




                                               15
